Title: To George Washington from Brigadier General David Forman, 23 July 1777
From: Forman, David
To: Washington, George



Sir
Shrewsbury [N.J.] the 23rd of July 1777

On Sunday the 20th of this Instt I had the Honr of Informing your Excely that 160 Sail of the Enemy Fleet had come from the Watering Plase, and lay in Sandy hook Bay—On Monday Morning, fifteen Transports and Men of War Join’d them, and about 10 OClock, 80 Small Briggs., Schooners, & Sloops, came out of the Narrowes & Join’d the Grand Fleet—Tuesday they lay still—This Morning at Half past Six the Signal Guns for Sailing ware fired—the Wind North West—at Seven they begon to get under sail, & stood to Sea; after they got clear of the Hook they steared a South East Course under very easy Sail in Three Devisions.
I Attended their motion untill Sundown, and perceived very little differance in their Course, sometimes Appearing to stear a little to the East Ward, at other times somewat to the Southward—by a Deserter

from on board the Transport Ship America, I am this morning Inform’d, that some part of Genl Hows Army that crossed from this State to Statin Island, have been sent to New York, he cannot say what Number, but thinks not Exceeding 500; he also Informs that the Remainder Except Two Hessians Regmt that are left as a guard on Statin Island Imbarked on bord of this fleet; from Sir Your Most Obedient and Very Homble Servent

David Forman

